DETAILED ACTION
This action is responsive to the amendments filed 7/6/2022.
Claims 1-4, 7-11 and 14-18 are pending. Claims 1, 8 and 15 are currently amended, and Claims 6, 13 and 20 are cancelled.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Geng, et al., U.S. Patent No. 10,395,108 (“Geng”), in view of Martignoni, U.S. Patent No. 8,935,379 (“Martignoni”), and in view of Bhowan, et al., U.S. PGPUB No. 2019/0213354 (“Bhowan”).

Geng teaches a system and method for processing form images. With regard to Claim 1, Geng teaches a computer-implemented method for performing data linking with visual information, the computer-implemented method comprising:
receiving, at a data linking processor, a form comprising at least one or more entities (Col. 6, lines 23-53 describe a server receiving an image of a form which includes objects, where objects can be a group label); 
determining a visual location information of the at least one or more entities in the forms based at least in part on the OCR process; identifying one or more attributes in the form based at least in part on the OCR process (Col. 6, lines 23-35 describe that field and field label objects can be detected in the form, as well as object position information such as boxes and associated attributes. Col. 6, lines 54-63 describe that the OCR can be performed as part of the object detection);
performing natural language processing (NLP) to obtain the at least one entity and the one or more attributes that appear in narrative form (Col. 6, lines 57-63 describe using OCR to recognize text extracted as part of the group or field label objects);
linking the at least one entity with one or more attributes using the visual location information of the at least one entity (Col. 6, lines 32-35 describe that fields or field labels can be associated with a group label located within a specific distance); and 
storing structured data linking the at least one entity with the one or more attributes in a database (Col. 5, lines 32-46 describe that a digital model is constructed which recognizes hierarchical relationships between form elements, such that field labels are associated with fields as siblings, while fields exist as child elements to group labels. Col. 10, lines 28-43 describe storing fields and correspondences between objects and group labels in a database).
Martignoni teaches wherein if the at least one entity or the one or more attributes are blank, no error is provided. Col. 5, lines 46-52 describe that a form verification can be carried out on a form that is being analyzed by a system. A set of rules are used to determine if an empty field is consistent to the rules; an error is determined for fields which are not consistent, meaning errors are not provided when rules for a field are consistent with the field being empty.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Martignoni with Geng. Martignoni provides processing options for forms which are completed. One of skill in the art would seek to combine elements of Martignoni with Geng, in order to improve the utility of the system by including additional processing capabilities therein.
Geng, in view of Bhowan teaches receiving a domain knowledge-base developed by domain experts that defines relationships between entities and corresponding attributes; wherein the linking is further based at least in part on the domain knowledge-base. Geng teaches linking entities with attributes, as described above. Bhowan teaches at [0085] that document-specific rules can rely on expert knowledge relating to a particular type of document can be used by an identification platform to identify relationships between values in a document. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Bhowan with Geng and Martignoni. Bhowan provides a method which can be used to analyze documents and identify relationships between elements therein. One of skill in the art would seek to combine aspects of Bhowan with Geng and Martignoni, in order to improve the functioning of the system, as additional recognition techniques can increase the accuracy of automated analysis systems.
Claim 8 recites a system which carries out the method of Claim 1, and is similarly rejected. Claim 15 recites a medium storing instructions that cause a processor to carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Geng teaches that the visual location information is an x-y coordinate of the form. Col. 6, lines 40-45 describe that an object can be defined as a box, where the position information includes x-y coordinates of a vertex of the box.
Claim 9 recites a system which carries out the method of Claim 2, and is similarly rejected. Claim 16 recites a medium storing instructions that cause a processor to carry out the method of Claim 2, and is likewise rejected.
With regard to Claim 3, Geng teaches that the x-y coordinate of the form corresponds to a text box. Fig. 3 shows an exemplary form where boxes include text entry fields, as well as labels associated with fields or groups.
Claim 10 recites a system which carries out the method of Claim 3, and is similarly rejected. Claim 17 recites a medium storing instructions that cause a processor to carry out the method of Claim 3, and is likewise rejected.
With regard to Claim 4, Geng teaches that the at least one entity comprises a plurality of attributes. Col. 6, lines 30-32 describe that plural fields or field labels can be associated with a group label.
Claim 11 recites a system which carries out the method of Claim 4, and is similarly rejected. Claim 18 recites a medium storing instructions that cause a processor to carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 7, Geng teaches that performing the linking is further based at least in part on one or more rules associated with the at least one entity and the one or more attributes. Col. 6, lines 33-35 describe that a field and an associated group label can be located within a specific distance.
Claim 14 recites a system which carries out the method of Claim 7, and is similarly rejected. 

Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Bhowan reference cures any deficiency with regard to the previously cited references in teaching or suggesting the elements of the amended claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

8/3/2014